UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7592



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT ANTONIO WILLIAMS, a/k/a Gibby, a/k/a
John Doe,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    William M. Nickerson, District Judge.
(CR-90-454-WMN, CA-97-2306-WMN)


Submitted:   January 19, 1999          Decided:     February 10, 1999


Before HAMILTON and LUTTIG, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Fred Warren Bennett, Greenbelt, Maryland, for Appellant.   John
Vincent Geise, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Antonio Williams seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998).     We have reviewed the record and the district

court’s opinion and find no reversible error. Furthermore, we hold

that the district court did not abuse its discretion in denying

Williams’ request for a factual hearing.     Accordingly, we deny a

certificate of appealability and dismiss the appeal substantially

on the reasoning of the district court.       See United States v.

Williams, Nos. CR-90-454-WMN; CA-97-2306-WMN (D. Md. Aug. 24,

1998).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
       Although the district court’s judgment or order is marked as
“filed” on August 21, 1998, the district court’s records show that
it was entered on the docket sheet on August 24, 1998. Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                  2